Citation Nr: 1444240	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to October 1993.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

The Veteran provided testimony at a February 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file.

This matter was remanded by the Board to the Agency of Original Jurisdiction in August 2013.  At that time, a claim for service connection for a psychiatric disorder was on appeal.  A March 2014 rating decision granted service connection for posttraumatic stress disorder and the Veteran has not disagreed with the assigned evaluation or effective date.  Accordingly, this issue is no longer on appeal and is not addressed herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Affording the benefit of the doubt in favor of the Veteran, he has level II hearing loss in the left ear and level I hearing loss in the right ear; the preponderance of the evidence shows he does not meet the criteria for a compensable rating for hearing loss.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A March 2011 VCAA notice letter explained the evidence necessary to substantiate the claim for service connection for bilateral hearing loss.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the March 2011 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With the grant of service connection for hearing loss in September 2011 the Veteran's claim was not only substantiated, it was proven, so that the purpose of VCAA notice, originally provided to the Veteran in March 2011, had been fulfilled.  Thus no further VCAA notice was required with respect to the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations in June 2011 and January 2014.  See 38 U.S.C.A. § 5103A(a)-(d).  With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

In this case, January 2014 and June 2011 VA examiners conducted audiological testing as required for rating the Veteran's service-connected hearing loss under the applicable criteria, and provided sufficient explanations for their findings as to sufficiently inform the Board of the medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.   The January 2014 VA examination was conducted and additional records of VA treatment were sought and obtained in substantial compliance with the Board's August 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examination was thus adequate and the prior remand directives were complied with, as additional VA records were associated with the claims file.
 
The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  After the hearing the VLJ requested a new VA examination based and updated treatment records based on the Veteran's testimony that his hearing loss had worsened.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

Law and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85.

To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Examinations are conducted using the controlled speech discrimination tests (Maryland CNC), together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear.  The numeric designations are then applied to table VII, also referenced in 38 C.F.R. § 4.85, to determine the veteran's disability rating.

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  In the latter instance, that numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(a) and (b)  (exceptional patterns of hearing impairment).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Factual Analysis

At a VA examination in June 2011, the Maryland CNC speech discrimination score for the left ear was 88 percent.  Puretone thresholds for the left ear were 25 decibels at 1000 hertz, 30 decibels at 2000 hertz, 35 decibels at 3000 hertz, and 40 decibels at 4000 hertz.  The four-frequency average puretone decibel loss for the left ear was 32.5 decibels.  From 38 C.F.R. § 4.85, Table IV, this corresponds to level II hearing loss in the left ear.

For the right ear, the Maryland CNC speech discrimination score was 94 percent.  Puretone decibel hearing loss was 20 decibels at 1000 hertz, 20 decibels at 2000 hertz, 30 decibels at 3000 hertz, and 40 decibels at 4000 hertz.  The average decibel loss was 27.5 decibels in the right ear.  From 38 C.F.R. § 4.85, Table VI, this corresponds to level I hearing loss in the right ear.  

Under 38 C.F.R. § 4.85, Table VII, level II hearing loss in the left ear and level I hearing in the right ear warrants a noncompensable rating.

The June 2011 VA examiner opined that the Veteran's hearing loss would have substantial effects on his occupational activities, due to hearing difficulty.  The examiner indicated there were no effects on the Veteran's usual daily activities.

VA records of treatment from February 2011 forward, associated with the Virtual VA and VBMS claims files, include hearing loss among some medical problem lists but do not include records of treatment for hearing loss.

At a February 2013 Board hearing, the Veteran stated that sometimes his friends would think he had heard them but in fact he had not heard them.  He stated that he had to turn his television up to what seemed a very loud volume to others, though it seemed normal to him.  In response to questions from his representative he asserted that all possible evidence regarding his hearing loss had been submitted to VA.  He noted that his hearing loss had worsened since his last VA examination. 

At a VA examination in January 2014, the examiner indicated that the claims file was reviewed.  Puretone thresholds in decibels for the right ear were evaluated as 5 decibels at 1000 hertz, 20 decibels at 2000 hertz, 30 decibels at 3000 hertz, and 70 decibels at 40 hertz.  Puretone thresholds for the left ear were evaluated as 20 decibels at 1000 hertz, 25 decibels at 2000 hertz, 30 decibels at 3000 hertz, and 60 decibels at 4000 hertz.  Puretone averages for the four frequencies 1000, 2000, 3000, and 4000 hertz were evaluated as 24 decibels for the right ear and 26 decibels for the left ear.

For both the left and right ears, the January 2014 examiner related that the use of word recognition scores was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made the combined use of puretone average and word recognition scores inappropriate.  In this regard the Board notes that the Veteran is service-connected and rated as 70 percent disabled for psychiatric disability.  The examiner opined that the Veteran's bilateral hearing loss disability would impact the Veteran's ordinary conditions of daily life, including the ability to work, insofar as he would have difficulty hearing under noisy conditions.

Because the January 2014 VA examiner indicated that the use of word recognition scores was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., by regulation the combined use of puretone average and word recognition scores is inappropriate.  See 38 C.F.R. § 4.85.  Rather, table VIa is to be used in evaluating the Veteran's level of hearing loss for each ear.  See 38 C.F.R. § 4.85(c).  Under Table VIa, for the right ear a four-frequency average puretone threshold of 24 decibels equates to level I hearing loss and for the left ear a four-frequency average puretone threshold of 26 decibels equates to a level I hearing loss.  Under 38 C.F.R. § 4.85, Table VII, a noncompensable rating is warranted for a level I hearing loss in the left ear and a level I hearing loss in the right ear.

Affording the benefit of the doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran has level II hearing loss in the left ear and level I hearing loss in the right ear, as found at the June 2011 VA examination, as opposed to level I hearing loss disability in the left ear and level I hearing loss in the right ear, as found at the January 2014 VA examination.  Even so, as noted, level II hearing loss in the left ear and level I hearing loss in the right ear warrants no more than a compensable rating.  See 38 C.F.R. § 4.85, Table VII.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected bilateral hearing loss.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).    

If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the Veteran's hearing loss is characterized by a measurable loss in hearing acuity, which is directly accounted for in the rating criteria.  The VA examiners have indicated that the Veteran's hearing loss would affect his ability to employment insofar as he would have trouble hearing, such as in noisy conditions.  However, this result of his loss of hearing acuity is accounted for in the rating criteria; this is not an exceptional or unusual disability picture.  Thus, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 115; Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

It has been determined that the Veteran's service-connected disabilities in combination render him unable to secure or maintain substantially gainful unemployment; and this fact is accounted for in the award to the Veteran of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See 38 C.F.R.  § 4.16.

The Board has applied the benefit of the doubt rule in finding that the Veteran has level II hearing loss in the left ear rather than level I hearing loss.  However, the preponderance of the evidence shows that, even with the assignment of level II hearing loss for the left ear, and level I hearing loss in the right ear, the Veteran's service-connected hearing loss is not of a severity so as to result in meeting the criteria for a compensable initial rating.   As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


